SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [ ]Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ]Definitive Proxy Statement [X]Definitive Additional Materials [ ]Soliciting Material Pursuant to Sec. 240.14a-12 Insituform Technologies, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. [ ]Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Beginning on May 12, 2008, Insituform Technologies, Inc.sent the following letter from Alfred L. Woods to its stockholders. May 9, Dear Fellow Stockholder: LEADING PROXY ADVISORY FIRM RECOMMENDS STOCKHOLDERS VOTE FOR INSITUFORM DIRECTORS Insituform’s May 19 Annual Meeting of Stockholders is just days away, and your vote is very important.We wanted to let you know of an important new development.Leading proxy advisory firm RiskMetrics Group (formerly Institutional Shareholder Services) has recommended that Insituform stockholders vote FOR all of Insituform’s directors on the Company’s WHITE proxy card at the Company’s Annual Meeting of Stockholders on May 19, 2008.The enclosed press release provides more information about RiskMetrics’ recommendation. PROTECT YOUR INVESTMENT: VOTE THE WHITE PROXY CARD TODAY The entire Insituform Board is committed to enhancing stockholder value by successfully implementing the Company’s strategic plan.There is still time for you to follow the RiskMetrics recommendation and vote FOR your directors.To ensure that your vote is represented at the meeting, we urge you to vote TODAY by Internet or by telephone. If you have voted a blue proxy card sent to you by dissident stockholder Water Asset Management (“WAM”), you can still vote the WHITE proxy card and support your Board and Company. Thank you again for your continued support of Insituform. On behalf of the Board of Directors, Alfred L.
